     Daniel Case  5:18-cr-00312-EJD
             B. Olmos (CA SBN 235319) Document 29 Filed 10/16/19 Page 1 of 2
     NOLAN BARTON & OLMOS LLP
     600 University Avenue
     Palo Alto, CA 94301
 1   Tel. (650) 326-2980
     Fax (650) 326-9704
 2

 3   Counsel for Defendant
     Xiaolang Zhang
 4

 5

 6                                 UNITED STATES DISTRICT COURT
 7                              NORTHERN DISTRICT OF CALIFORNIA
 8                                          SAN JOSE DIVISION
 9
10
     UNITED STATES,                                     Case No. 5:18-cr-0312 EJD
11
                           Plaintiff,
12                                                      DECLARATION OF QIANQIAN SHI
            vs.                                         RE: MODIFICATION OF RELEASE
13                                                      CONDITIONS
     XIAOLANG ZHANG,
14
                           Defendant.
15

16

17          I, Qianqian Shi, declare as follows:

18   1.     On July 10, 2018, I appeared in this Court and agreed to be a surety on a secured bond in the

19   amount of $300,000 as a condition of pretrial release for my husband, Defendant Xiaolang Zhang.

20   2.     The $300,000 for which I agreed to be a surety is comprised primarily of equity in the home

21   which I own together with Mr. Zhang.

22   3.     At the time I agreed to be a surety in this case, the release conditions for Mr. Zhang included

23   GPS monitoring and a curfew to be imposed by Pretrial Services, together with additional conditions

24   of which I was made aware by the Court.

25   4.     I understand that the Court has ordered a modification of Mr. Zhang’s conditions of release

26   by deleting the GPS monitoring and curfew requirements. I understand that all other release

27   conditions, including the secured bond for which I am a surety, will remain the same.

28
           Case 5:18-cr-00312-EJD Document 29 Filed 10/16/19 Page 2 of 2



 1   5.     Understanding the modifications to the conditions of release in this case for my husband,
 2   Defendant Xiaolang Zhang, I agree to remain as a surety in the amount of $300,000.
 3          I declare that the foregoing is true and correct.
 4

 5   Dated: October 16, 2019
 6                                                  Qianqian Shi

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
